Citation Nr: 1035561	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  95-33 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent for 
posttraumatic stress disorder (PTSD) from November 21, 1989 to 
October 23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 
1962; December 1962 to January 1974; and May 1978 to February 
1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, granted the Veteran service connection 
and a 50 percent evaluation for PTSD, effective November 21, 
1989.  During the course of the appeal, the Board remanded the 
case to the RO for additional evidentiary and procedural 
development in February 2000 and June 2004.  The June 2004 Board 
decision also granted a 100 percent evaluation for the Veteran's 
PTSD, effective October 24, 2002.  The issue of entitlement to an 
initial evaluation greater than 50 percent for PTSD from November 
21, 1989 to October 23, 2002, was remanded for development and 
remains in appellate status.  (See AB, Appellant, v. Brown, 6 
Vet. App. 35 (1993): On a claim for an original or an increased 
disability rating, the claimant will generally be presumed to be 
seeking the maximum benefit (i.e., a total, 100 percent rating) 
allowed by law and regulation and, thus, such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.)  Following the development ordered by the June 2004 
Board remand, the 50 percent evaluation assigned for PTSD for the 
period from November 21, 1989 to October 23, 2002, was confirmed 
in a May 2010 rating decision/supplemental statement of the case.  
The case was returned to the Board in August 2010 and the Veteran 
now continues his appeal. 


FINDINGS OF FACT

For the period from November 21, 1989 to October 23, 2002, the 
Veteran's PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity due to 
impaired judgment and disturbances of motivation and mood, which 
produce difficulty in establishing and maintaining effective work 
and social relationships, and no more than considerable 
impairment of social and industrial impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 50 percent 
for PTSD from November 21, 1989 to October 23, 2002, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 94111 (1996); 38 C.F.R. § 4.130, Diagnostic Code 
94111 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist: entitlement to an increased initial 
rating

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must also: (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).  During the course of the 
claim, § 3.159(b) was revised and the requirement that VA request 
that the claimant provide any evidence in his or her possession 
that pertains to the claim was removed from the regulation.  

The claim for a higher initial evaluation for the service-
connected PTSD flows downstream from a September 1994 rating 
decision, which initially established service connection for this 
psychiatric disorder, effective from November 21, 1989, based on 
the date of the Veteran's claim of entitlement to VA compensation 
for this disability.  See 38 C.F.R. § 3.400 (2009).  An initial 
rating of 50 percent was assigned, effective from November 21, 
1989.  The United States Court of Appeals for Veterans Claims 
(Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490- 91 (2006), that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See also Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  In any case, the Board notes that the Veteran's 
claim was initially adjudicated in the first instance well over a 
decade prior to VA's implementation of the VCAA, but that VA 
ultimately provided the Veteran with a VCAA notice letter in 
October 2009, whose content complies with the notice requirements 
prescribed by 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
matter was thereafter readjudicated on the merits in a May 2010 
rating decision/supplemental statement of the case.  As such, to 
the extent that the appellant contends that there is a defect in 
timing of notice, the later notice followed by a subsequent 
readjudication "cures" the defective notice error.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

During the course of this lengthy appeal, VA has repeatedly 
informed the Veteran of its duty to assist in obtaining records 
and supportive evidence.  As the rating issue on appeal stems 
from November 21, 1989, when the Veteran's entitlement to service 
connection for PTSD first arose, and as the Veteran has been 
granted a 100 percent rating for PTSD, which is the maximum 
benefit provided by the law and regulations, effective October 
24, 2002, the relevant time period and evidence that must be 
addressed in the adjudication of the present claim encompasses 
the period from November 21, 1989, to October 23, 2002, in order 
to allow the Board to consider the applicability of staged 
ratings.  See 38 C.F.R. § 3.400(o)(2) (2009); Fenderson v. West, 
12 Vet. App. 119 (1999).  In this regard, the Board observes that 
private, VA, and Social Security Administration (SSA) clinical 
records that pertain to treatment and examination of the 
Veteran's service-connected psychiatric disability for the period 
spanning November 21, 1989, to October 23, 2002, have been 
obtained and associated with the claims file.  In any case, the 
Veteran has not indicated that there are any outstanding medical 
records or other pertinent evidence relevant to the time period 
as issue that must be considered in the appeal with respect to 
the increased initial rating claim on appeal.  The Board has 
reviewed the pertinent VA psychiatric examination reports 
conducted during the period at issue, and notes that the 
examiners who conducted these examinations have provided adequate 
discussion of their clinical observations and a rationale to 
support their respective findings and conclusions within the 
context of the Veteran's clinical history as contained within his 
claims file.  The examiners have also provided sufficient 
clinical findings to permit the Board to rate the Veteran's 
psychiatric disability within the scope of the applicable rating 
codes.  Thus, the VA examinations of record for the pertinent 
time period are deemed to be adequate for rating purposes and for 
adjudicating the appeal of the initial rating assigned for the 
psychiatric disability at issue.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Based on the foregoing, the Board finds that VA has fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of the initial rating issue decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of the claim 
for a higher initial rating for PTSD on appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file with respect to the issue on appeal.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial evaluation above 50 percent for PTSD 
for the period from November 21, 1989 to October 23, 2002.

Disability evaluations are administered under the Schedule for 
Rating Disabilities which is designed to compensate a veteran for 
reductions in earning capacity as a result of injury or disease 
sustained as a result of or incidental to military service. See 
38 U.S.C.A. § 1155; Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the functional impairment caused by the specific 
disability.  38 C.F.R. § 4.10 (2009).  Each disability must be 
evaluated in light of the medical and employment history, from 
the point of view of the veteran's working or seeking work, and 
in relation to the clinical history.  38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Other applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
in evaluating impairment of the psyche, considering the effects 
of the disability upon the person's ordinary activity, 38 C.F.R. 
§ 4.10 (2009); Schafrath, supra. 

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found, 
commencing on the time of an initial rating - a practice known as 
"staged" ratings.

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were revised during the course of the 
current appeal, effective November 7, 1996.  Where a law or a 
regulation changes after a claim has been filed or reopened, but 
before the administrative judicial process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 Vet. 
App. 289 (1996); Karnas v. Brown, 1 Vet. App. 308, (1991); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  However, the 
provisions of the more favorable version of revised legislation 
may not be applied prior to the date of their enactment, unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See 38 U.S.C.A. § 5110 
(West 2002); DeSousa v. Gober, 10 Vet. App. 461 (1997); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997). 

Thus, the Veteran's psychiatric disorder must be evaluated under 
both the old and new criteria, applying the most favorable 
version subject to the aforementioned effective date limitations 
.  Under the old criteria, the severity of disability was based 
upon actual symptomatology as it affects social and industrial 
adaptability, and two of the most important determinants of 
disability were time lost from gainful work and decrease in work 
efficiency.  38 C.F.R. 4.132.

The Veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Diagnostic Code 9411.  This code provides for the 
assignment of a 50 percent rating when the ability to maintain 
effective or favorable relationships with people is considerably 
impaired and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced as 
to result in considerable industrial impairment. Severe social 
and industrial impairment warrants a 70 percent rating.  On 
November 7, 1996, the rating criteria for PTSD were revised and 
are now found in 38 C.F.R. § 4.130, Code 9411.  Under this 
revised code, for a 70 percent disability rating to apply, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and maintain 
effective relationships.

A 50 percent disability requires that there be occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

For the period prior to November 7, 1996, the pertinent evidence 
includes VA and private medical and examination reports dated in 
1990, which show that the Veteran was psychiatrically 
hospitalized from April 30 - May 30, 1990 (for which he has been 
awarded a temporary total rating for this period, under the 
provisions of 38 C.F.R. § 4.29).  The objective clinical evidence 
shows that his psychiatric symptoms included sleeping problems, 
nightmares at least twice a week, intrusive thoughts about 
Vietnam, exaggerated startle response, memory flashbacks 
triggered by stimuli such as television shows, and occasional 
trouble concentrating.  The examiner described him as angry, 
depressed, mistrustful, and reclusive.  At the time of his VA 
examination in June 1990 and inpatient examination in July 1990, 
he was employed at the United States Postal Service (USPS).  
Mental status examinations at the time shows that he was alert, 
oriented on all spheres, cooperative with the examiner, and had 
intact memory.  He reported only one single occasion of hearing 
an indecipherable voice, but otherwise denied having any other 
auditory or visual hallucinations.  Although the Veteran reported 
being harassed and otherwise being treated unfairly by his 
supervisor and co-workers at the workplace, to the point of 
experiencing homicidal ideation against the supervisor, no actual 
episodes of violence or suicidal ideation are indicated.  The 
July 1990 examination report indicates that after observing the 
Veteran's behavior on the ward and his interactions with other 
patients and staff, it was the opinion of the psychiatric staff 
that the Veteran primarily had a personality disorder.   

A December 1990 private psychiatric statement shows, in pertinent 
part, that the Veteran displayed a preoccupation with the sense 
of being victimized by authority figures at his place of 
employment, but without suicidal or homicidal ideation or 
evidence of a psychotic thought process.  The Veteran had been on 
a psychotropic medication regimen for the previous year and was 
receiving regular counseling.  The impression was that he would 
be able to function adequately and do well emotionally provided 
that he remained compliant with his medication and regular 
psychotherapy.

RO hearing testimony in January 1991 shows, in pertinent part, 
that the Veteran reported PTSD symptoms that included frequent 
anxiety, Vietnam-related nightmares, disturbed sleep, significant 
decrease in intimate relations with his spouse and general 
estrangement from his immediate family members and society in 
general.

A September 1992 statement from psychiatrist David Helm, M.D., 
indicates that the Veteran continued to experience problems at 
the workplace due to his PTSD, paranoid state, and innate 
problems with interpersonal relationships due to his choice to be 
aloof and withdrawn, which led to intermittent conflicts at the 
workplace with angry outbursts and periods of emotional 
intensity, which might make him a candidate for disability 
retirement.

An October 1992 letter from the Consulting Medical Officer of the 
USPS shows, in pertinent part, that the physician had recommended 
that the Veteran was totally and permanently disabled and should 
be granted disability retirement as soon as possible, although no 
specific clinical diagnosis or reason for this recommendation was 
stated in the letter. 

A March 1993 private medical statement from Dr. Helm shows that 
the Veteran had been treated for just over a year for major 
depressive disorder, PTSD, and a paranoid state.  The Veteran had 
been having problems with interpersonal relationships and 
conflicts at work because of his aloof attitude and tendency to 
socially withdraw from others.

In May and July 1994, the Veteran underwent psychiatric testing 
and examination by VA.  Personality testing revealed a borderline 
personality disorder, with associated transient features of 
anxiety and depression and probably transient paranoid thoughts 
and paranoid excitement.   Other psychological test results were 
consistent with borderline personality traits.  The psychologist 
administering the tests questioned whether the Veteran's many 
complaints and symptoms were related to PTSD or, more probably, 
to the underlying personality disorder.

The VA mental status examination in July 1994 noted symptoms 
essentially identical to those reported in the initial VA 
examination.  The Veteran had left his job at the USPS because he 
was unable to get along with his co-workers.  On mental status 
examination, he was alert and oriented, with an apprehensive mood 
and a slightly anxious affect.  There was no suicidal or 
homicidal ideation and concentration appeared good.  Form of 
thought was linear, fund of knowledge good, and memory fair.  The 
Veteran sat with his back to an open door and did not seem to 
express any anxiety in that regard.  The examiner opined that the 
Veteran appeared to meet the full criteria for PTSD and that "it 
did not seem that his inability to maintain employment has been 
as much related to his (PTSD) problem as it was to his 
personality style(,) (h)is perception of other's impressions of 
him, some paranoia, his poor social adaptiveness and. . . some 
borderline (personality) traits.  The Veteran's overall 
appearance during the time of the examination was more of 
agitation than anxiety, demonstrated by expressions of 
frustration with the VA because he had not been granted service-
connected disability.  The examiner believed that many of the 
symptoms of PTSD described by the Veteran seemed to have improved 
significantly.  The Axis I diagnosis was PTSD and the Axis II 
diagnosis was personality disorder, not otherwise specified.  The 
Axis IV, severity of psychosocial stressors, was considered mild 
to moderate, and the Axis V, Global Assessment of Functioning 
(GAF) score was 70 percent, indicating some difficulty in social 
and occupational functioning, but generally functioning well with 
some meaningful interpersonal relationships, per the DSM-IV.

A May 1995 SSA decision shows that this agency determined that 
the Veteran was disabled for purposes of SSA benefits as of 
January 1993, due to anxiety-related disorders and personality 
disorders.  A July 1995 SSA-authorized psychiatric examination 
shows that on mental status evaluation, the Veteran was well-
oriented, cooperative, and motivated and did not display any sign 
of psychosis, thought disorder, or danger to himself or others.  
He was able to concentrate, think abstractly, attend to his 
personal appearance and hygiene, feed and dress himself, handle 
funds, and tend to his normal daily activities of living.  He 
could distinguish right behavior from wrong.  His Axis I 
diagnoses included mild-to-moderate dysthymia and PTSD, with an 
Axis II diagnosis of mixed personality disorder including 
paranoid features.  His current and highest GAF in the past year 
were assessed as 60.  In his commentary, the examiner stated that 
based on the Veteran's suspiciousness, he would experience some 
difficulty coping with the stress and pressure of routine day-to-
day employment. 

Additional evidence to be considered for this appeal for an 
increased rating includes VA mental status examinations in 
October 1995 and February 1997, statements dated 1994 - 1996 from 
the Veteran's private psychiatrist, Dr. Helm, and the Veteran's 
February 1996 hearing testimony.  The October 1995 VA psychiatric 
examination report disclosed that the Veteran was on a 
psychotropic medication regimen.  He reported having a spouse and 
two teenaged daughters, but no friends.  He spent most of his day 
indoors watching television unselectively.  At present, he was 
mainly in a situation of chronic wariness and depressive 
reaction, which included, in part, his current state of 
isolation.  He was considered to be moderately severely impaired 
with a guarded prognosis.

Dr. Helm stated in correspondence dated June 1995 that the 
Veteran still had symptoms relative to his PTSD, major 
depression, and delusional disorder that would interfere with his 
ability to work.  These symptoms affected his ability to work 
around other people, especially with regard to receiving 
supervision and/or criticism.  A March 1996 statement from Dr. 
Helm noted that the aforementioned  diagnoses remained the same.  
The Veteran continued to struggle with intrusive thoughts and 
thoughts of "military issues" that he did not want to think 
about and was stressed by family problems.  His mood was 
dysphoric and at times contentious.  His compliance with 
prescribed medication was erratic.  He felt disabled and 
unemployable and had not been able to move on ever since his 
interpersonal conflicts at the USPS, which probably exacerbated 
the symptoms from the above diagnoses.

During his February 1996 hearing before the RO, the Veteran 
reported having regular nightmares of an unspecified type and 
daily intrusive thoughts of his military experiences in Vietnam.  
He experienced severe problems with interpersonal relationships, 
principally with co-workers when he was employed at the USPS.  He 
reported that he did not socialize much, being more comfortable 
when alone.  Medication, which he took on a regular basis, had 
recently been increased in dosage.  He reported having depression 
and difficulty with memory and concentration.  He saw his 
psychiatrist for counseling once a month.

Applying the aforementioned evidence to the rating criteria for 
psychiatric disabilities in effect prior to November 7, 1996, the 
Board finds that the weight of the clinical evidence demonstrates 
that the Veteran's PTSD produces no more than a considerable 
degree of industrial impairment, as contemplated in the criteria 
for a 50 percent evaluation.  Although there is indication of 
some ongoing depression, there is no indication of psychoneurotic 
symptoms so disabling as to seriously affect his ability to 
function appropriately.  He has been found to be well-oriented in 
all spheres, non-violent, non-psychotic or delusional, and able 
to effectively engage others when the situation required, despite 
his preference to remain socially isolated and by himself.  The 
clinical evidence for this period indicates that his inability to 
work is due in large part to his personality disorder, which 
contributes significantly to his occupational impairment, in 
addition to his service-connected PTSD.  However, VA compensation 
is not payable for a personality disorder as this is a condition 
not deemed to be a disease or injury within the meaning of 38 
C.F.R. § 3.303(c) (2009).  Therefore, as the clinical evidence 
indicates that disabling symptoms associated with service-
connected PTSD are a significant contributory cause, but not the 
sole cause of the Veteran's unemployability during the time 
period at issue, the Board finds that the 50 percent rating under 
the old rating code that was assigned to PTSD for the period 
prior to November 7, 1996 adequately compensate him for his level 
of occupational impairment attributable to his PTSD symptoms.  
With regard to his social impairment due to PTSD, such is to be 
evaluated only as it affects his industrial adaptability.  38 
C.F.R. § 4.129 (1996).  The record demonstrates that the 
Veteran's social impairment due to PTSD has not significantly 
impacted his industrial adaptability.  Here again, his inability 
to work during this period is due, in large part, to the non-
service-connected personality disorder.

There is no question that the Veteran's PTSD remains symptomatic 
and productive of functional impairment.  The question here is 
one of degree.  The relevant evidence on file does not show that 
his ability to maintain effective or favorable relationships with 
people is more than considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in more than 
considerable industrial impairment, which is productive of a 50 
percent rating.  38 C.F.R. § 4.132, Code 9411.  The Veteran's 
social withdrawal and paranoid ideation have been attributed to 
his personality disorder which, as previously discussed, is not a 
condition for which VA compensation may be paid.  The Board thus 
concludes that the weight of the evidence shows that the 
Veteran's PTSD more nearly approximates the criteria for a 50 
percent rating under the old criteria in effect prior to November 
7, 1996.  38 C.F.R. § 4.7, 4.132, Code 9411 (1996).

Evidence pertinent to the Veteran's claim for the period on and 
after November 7, 1996, when the revised rating schedule for 
rating psychiatric disabilities under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 went into effect, includes the report of a 
February 1997 VA psychiatric examination, in which the examiner 
noted that the Veteran's interview was completely overshadowed by 
the fact that he had recently been diagnosed at the time with 
prostate cancer.  He was very preoccupied with this development.  
During the interview, he went into a rambling exposition of the 
damage Agent Orange did to him.  He complained with particular 
bitterness that a VA psychiatrist did not believe he had 
nightmares about Vietnam.  The Axis I diagnoses were, as 
relevant, PTSD and borderline personality disorder with an Axis 
II diagnosis of narcissistic personality disorder, and Axis III 
diagnosis of adenocarcinoma of the prostate.  His Axis IV current 
stressors were his prostate cancer, which had taken him by 
surprise and preoccupied all of his thinking, and the fact that 
he seemed to be on the offensive so much that people had shunned 
him.  The Axis V GAF score was assessed around 45.  Overall 
social and occupational functioning was considered to be 
seriously impaired.  The examiner believed that the 50 percent 
PTSD disability rating assigned at the time was well within what 
he merited.

The clinical evidence for this period indicates that his 
inability to work is due in large part to a number of physical 
and mental disorders, including prostate cancer, with its 
resultant emotional distress, and personality disorders, as well 
as PTSD.  It is noteworthy that it was indicated at the 1997 VA 
psychiatric examination that much of the Veteran's focus of 
concern was associated with his prostate cancer.  The GAF score 
was 45, but the psychiatric examiner opined at that time that the 
50 percent rating assigned to the Veteran's PTSD was consistent 
with the degree of psychiatric impairment attributable to this 
disorder.  The average GAF score reported is not consistent with 
more than moderate functional impairment due solely to PTSD.  His 
inability to work at the time was due, in large part, to his non-
service-connected personality disorder and physical  
disabilities, including prostate cancer.

Clinical evidence for the period thereafter, up to October 23, 
2002, includes an August 1999 private counseling report showing 
that the Veteran complained of Vietnam-related nightmares and 
memory flashbacks with suicidal ideation associated with a 
clinical impression of PTSD and generalized anxiety disorder.  He 
was encouraged and agreed to resume regular use of psychotropic 
medication (Prozac), use of which had apparently lapsed. 

In an April 25, 2000 letter, Dr. Helm reported that the Veteran 
had Axis I diagnoses of PTSD and major depression with a GAF 
score of 50, for which he was on a psychotropic medication 
regimen.  Dr. Helm stated that the Veteran's depression ranges 
from a dysphoric mood, in which he felt helpless and worthless, 
to feeling suicidal and agitated.  His PTSD was often disruptive 
and led to memory flashbacks and panic disorder, with stress that 
occasionally affected his thought organization and caused him to 
make to adverse conclusions or assumptions.  Dr. Helm opined at 
the time that he did not see him as being able to function in a 
competitive employment situation.

VA psychiatric examination in April 2000 shows that the Veteran 
was well-oriented and not presenting with any delusional or 
psychotic symptoms and there was no indication that he was unable 
to maintain his own appearance and personal hygiene.  He was 
cooperative with the examiner and did not appear argumentative or 
threatening during the interview.  He was diagnosed with PTSD on 
Axis I with borderline personality disorder on Axis II.  He was 
assessed with a GAF of 60 due solely to PTSD, with an overall GAF 
score of 50 when incorporating his borderline personality traits 
based on ambiguous paranoia and mistrust.  In his commentary, the 
examining psychiatrist reported that the Veteran endorsed having 
hypervigilance, exaggerated startle response, recurrent and 
intrusive thoughts about Vietnam (with psychological and 
physiological reactivity when describing events in Vietnam), 
social withdrawal and avoidance of stimuli that might provoke 
memories of Vietnam, anhedonia, impaired concentration, and poor 
sleep.  The examiner further noted that upon exiting the 
interview, he observed the Veteran interacting in a jovial 
fashion with an acquaintance whom he encountered in the hallway.  
The examiner stated that the degree of ease in which the Veteran 
interacted with the acquaintance was somewhat surprising in 
comparison to the level of anxiety displayed during the 
psychiatric interview.  

Applying the aforementioned objective clinical findings to the 
criteria for rating PTSD applicable for the period at issue 
(which includes both the old and new criteria), the Board finds 
that the 50 percent initial evaluation assigned for the Veteran's 
psychiatric disability prior to October 24, 2002, adequately 
compensates him for the level of impairment associated with his 
Axis I diagnosis.  The evidence currently demonstrates 
occupational and social impairment with reduced reliability and 
productivity due to impaired judgment, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  However, the clinical 
evidence also shows that his psychiatric disability does not 
produce abnormal affect, thought patterns or speech.  Although 
the evidence indicates that the Veteran experiences some measure 
of impaired thinking and impulse control which produces 
occupational and social impairment, his PTSD and non-service-
connected personality disorder jointly contribute to this 
situation and therefore the Board finds that the 50 percent 
evaluation assigned to his PTSD adequately compensates him for 
the extent to which the PTSD creates such impairment.  

The overall clinical picture for the period at issue does not 
demonstrate that the Veteran's PTSD meets the criteria for the 
next higher rating of 70 percent under the applicable Diagnostic 
Code.  Specifically, the weight of the clinical evidence does not 
show that his service-connected psychiatric disability results in 
occupational and social impairment due to obsessional rituals 
which interfere with routine activities, illogical speech, 
impaired impulse control with periods of violence, spatial 
disorientation, or neglect of his own personal appearance and 
hygiene.  The Veteran is demonstrably oriented on all spheres, 
does not suffer from delusional thinking or psychosis, and is 
able to effectively engage with others, as shown by his ability 
to conversationally engage with his psychiatric examiners, 
counselors, and health care providers, as well as his personal 
acquaintances.

To the extent that the Veteran experiences occasional suicidal 
ideation, the clinical evidence indicates that these episodes are 
not frequent occurrences and are not accompanied by any actual 
suicide attempts.  The medical record also does not indicate that 
he poses any actual physical threat to the safety of others as he 
demonstrates a knowledge of right and wrong and has not 
clinically demonstrated himself to have a history of violence or 
otherwise pose a threat to the safety of himself and others.  The 
overall disability picture portrayed by the clinical evidence 
indicates a level of considerable, but not severe, social and 
occupational impairment due to PTSD symptoms, which is adequately 
contemplated in the criteria for a 50 percent rating.

The rating criteria contemplate the assignment of a 70 percent 
evaluation for a psychiatric disability that imposes difficulty 
in adapting to stressful circumstances, including work or a work-
like setting.  While the clinical evidence does indicate that the 
Veteran experiences a measure of difficulty in this regard, it 
also indicates that one of the major contributory factors as to 
why the Veteran is no longer able to function and adapt to the 
stresses of a regular work environment is because of his 
personality disorder, which greatly interferes with his ability 
to maintain employment because of his paranoid ideation and 
tendency to be socially aloof and withdrawn.  Per VA regulations, 
personality disorders are not diseases or disabilities within the 
meaning of applicable legislation for which VA compensation may 
be paid.  (See 38 C.F.R. § 3.303(c) (2009).)  Although the 
examination indicates that the Veteran's service-connected PSTD 
also contributes significantly to his employment problems, the 
aforementioned clinical evidence indicates that the non-service-
connected personality disorder also plays as significant a factor 
towards rendering him unable to maintain steady employment.  
Therefore, the Board concludes that the 50 percent evaluation 
currently assigned appropriately compensates him for that level 
of occupational impairment that can be clinically associated with 
his service-connected PTSD.

The Board finds that the clinical evidence does indicate a level 
of impairment with the Veteran's ability to establish and 
maintain effective interpersonal relationships, but not an actual 
inability to do so, as contemplated by the criteria for a 70 
percent rating, that would support an evaluation above the 50 
percent rating currently assigned.  The objective clinical 
treatment notes and examination reports relevant to the time 
period at issue have routinely demonstrated that the Veteran is 
able to engage and interact with his interviewers, and the fact 
that he was observed being able to interact normally and, in 
fact, jovially with a personal acquaintance is evidence of an 
ability on his part to establish and maintain some measure of 
effectiveness in his interpersonal relationships, such that he 
does not meet the criteria for a 70 percent rating on the basis 
of an inability to do so during the time period at issue.

Based on the foregoing discussion, the Board concludes that the 
weight of the objective clinical evidence is against a finding 
that the Veteran's service-connected PTSD is productive of a 
level of social and occupational impairment that warrants the 
assignment of an initial rating above 50 percent from November 
21, 1989, to October 23, 2002.  Because the evidence in this case 
is not approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply, and the 
appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular consideration

The Board finds that there is no evidence of an exceptional or 
unusual disability picture associated with the Veteran's service-
connected PTSD, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  As previously discussed, the clinical evidence 
establishes that the Veteran's service-connected psychiatric 
disability, by itself, does not produce a greater impact on his 
occupational capacity that renders impractical the criteria 
contemplated by the applicable rating schedule as contained in 38 
C.F.R. § 4.71a.  Although the evidence indicates that the Veteran 
currently experiences a degree of occupational impairment due to 
the adverse effects that his psychiatric disability imposes upon 
his psyche, mood, and mental coping abilities, this non-total 
level of impairment in itself does not demonstrate marked 
interference with employment such that the applicable rating 
schedule is rendered inadequate to rate the psychiatric 
disability.  Furthermore, the clinical evidence does not 
demonstrate that the psychiatric disability required frequent 
hospitalization, as only one episode of psychiatric 
hospitalization is demonstrated during the course of the roughly 
13-year period at issue, from November 1989 to October 2002.  The 
Veteran is also demonstrably able to attend to his daily 
activities of living, maintain his personal appearance and 
hygiene, and is able to socially interact with others in a manner 
sufficient to adequately function in society.  The degree to 
which his psychiatric disability interferes with his occupational 
ability is adequately contemplated in the criteria for the 50 
percent schedular evaluation presently assigned for the period 
from November 21, 1989 to October 23, 2002.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  In this regard, the Board notes 
that the weight of the clinical evidence for the period at issue 
indicates that the Veteran's occupational impairment is due not 
only to his service-connected PTSD but also to his non-service-
connected personality disorder as well as additional impairment 
from his physical disabilities, including prostate cancer.  
Therefore, the Board is not required to discuss the possible 
application of an extraschedular rating for PTSD under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. 
App. 53 (1993).

						(CONTINUED ON NEXT PAGE)



ORDER

An initial evaluation above 50 percent for PTSD for the period 
from November 21, 1989 to October 23, 2002, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


